Citation Nr: 1007881	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for color blindness.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for residuals of 
removal of fibroid tumor of the right chest.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1978 to 
September 1992 in the United States Air Force and from May 
2000 to May 2006 in the Air Force National Guard.  He also 
had periods of inactive duty in the Air Force Reserve and Air 
Force National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.  Jurisdiction over this 
case was subsequently transferred to the St. Petersburg, 
Florida RO.  

The appeal initially included claims for service connection 
for residuals of a knife wound of the right ribs and 
umbilical hernia.  During the pendency of the appeal, 
however, the RO granted service connection for scar on the 
right side of the ribs, residual of a knife wound, and for 
scar, status post umbilical hernia repair, in an August 2009 
rating decision and advised the Veteran this was a full grant 
of the benefits sought on appeal.  As the Veteran has not 
filed a notice of disagreement pertaining to this rating 
determination, the issues are not before the Board for 
appellate review.  

In November 2009, the Veteran testified before the 
undersigned Acting Veterans Law Judge at a Board video-
conference hearing.  A transcript of the hearing has been 
associated with the file.  

In December 2009, the Veteran's representative submitted 
additional evidence consisting of medical reports.  A waiver 
of agency of original jurisdiction (AOJ) consideration 
accompanied the submission of such evidence.  See 38 C.F.R. 
§ 20.1304.  Therefore, the Board may properly consider such 
newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's service connection 
claims.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was diagnosed with decreased color vision by the 
VA examiner in March 2006 during a pre-discharge compensation 
eye screening examination.  By rating decision dated 
September 2006 the RO denied the Veteran's claim for color 
blindness on grounds that VA examination showed a diagnosis 
of color vision deficit but not color blindness and that 
color blindness is considered a congenital or developmental 
defect, which is unrelated to military service and not 
subject to service connection.

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The only exception to this provision is if 
there is probative evidence that a defect was subject to 
superimposed disease or injury during service.  If 
superimposed disease or injury does occur, service connection 
may indeed be warranted for the resultant disability.  
VAOPGCPREC 82-90 (July 18, 1990).

VAOPGCPREC 82-90 also provides that a disease considered by 
medical authorities to be of congenital, familial (or 
hereditary) origin by its very nature preexists a claimants' 
military service, but that service connection for such 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.  See 
VAOPGCPREC 82-90 (July 18, 1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993).

While it would appear that the Veteran's decreased color 
vision is a congenital defect, as compared to a disease of 
congenital origin, the Board notes that the medical evidence 
of record does not establish that fact.  The VA examiner 
offered no opinion as to the nature of the Veteran's 
decreased color vision and the Board is not competent to 
supplement the record with an unsubstantiated medical 
conclusion regarding the proper classification of the 
Veteran's decreased color vision as a congenital disease or 
defect.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Review of the medical examination report conducted in June 
1978 prior to the Veteran's entrance onto active duty 
indicates that the Veteran's color vision was tested by "PIP" 
with a result of "14-14 Passed."  In addition, on clinical 
evaluation he had no abnormalities of the eyes.  His visual 
acuity was 20/20 bilaterally.  Further, an inspection 
physical in August 1978 revealed the Veteran had no 
disqualifying defects and was qualified for enlistment.  

Subsequent medical examination in April 1982, February 1985, 
and April 1990 further show the Veteran passed color vision 
tests and no abnormalities of the eyes noted.  In April 1982 
his visual acuity was 20/20 bilaterally; in February 1985 his 
distant vision was 20/15 bilaterally and his near vision was 
20/15 right and 20/17 left; and in April 1990 distant vision 
was 20/17 right and 20/15 left and his near vision was 20/17 
bilaterally.  A color vision test administered during a 
medical examination in July 1999 indicates the Veteran failed 
the test.  In a September 1999 service treatment report, it 
was noted that the Veteran failed the color vision test in 
July 1999; and it was recommended that the color vision test 
be repeated.  In September 1999 two color vision re-tests 
were conducted, each by a different individual.  Test results 
from one test were "VTSCV pass 10/14."  The other test 
indicated "VTS-CV 'FALANT' pass 8/8."  Thus, the Veteran 
passed both tests.  The Veteran's color vision was tested in 
March 2005 and February 2006.  The results indicated the 
Veteran failed both tests "6/14."  

As to whether the Veteran's decreased color vision existed 
prior to service, the Board finds that based upon a review of 
all the evidence of record, the existence of a color 
deficiency prior to service has not been established by clear 
and unmistakable evidence.  A color deficiency was not 
identified at service entrance in the Veteran's first period 
of service.  The record shows that the Veteran clearly failed 
in-service color vision test in 2005 and 2006 during his 
second period of active service.  Thus, the Board is of the 
opinion that a VA examination is necessary in this case to 
determine the nature and etiology of the Veteran's color 
deficiency, specifically whether its origin is congenital.

With regard to the Veteran's claim for bilateral hearing 
loss, he contends that he was exposed to noise in service 
while performing his duties at an avionics test station as a 
component technician and a satellite communications 
technician.  Specifically, he testified at his November 2009 
Board hearing that he worked on heavy equipment, tractors, 
loading devices, generators, air conditioning units and air 
handlers.  He stated that sometimes he wore hearing 
protection but there were times when the hearing protection 
could not be worn.  The Board notes that the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure and such is consistent with the circumstances 
of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.159(a)(2); Washington v. Nicholson, 19 Vet.  App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Prior to June 2005, the Veteran's service treatment records 
are negative for any complaints, treatment, or diagnoses 
referable to hearing impairment.  However, in November 1988, 
the Veteran complained of an earache and ringing in the left 
ear.  Additionally, an examination in June 2005 revealed 
asymmetrical hearing loss.  At such time, the Veteran also 
indicated that he had frequent ear infections.  The pre-
discharge VA examination in March 2006 diagnosed hearing 
within normal limits in the right ear and hearing within 
normal limits from 250 to 2000 Hertz and 6000 to 8000 Hertz 
with a mild sensorineural hearing loss at 3000 to 4000 Hertz 
in the left ear.

The Board observes that a March 2006 VA examination fails to 
show a bilateral hearing loss disability for VA purposes.  
See 38 C.F.R. § 3.385 (for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the  auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent).  
However, at his November 2009 Board hearing, he indicated 
that his hearing had increased in severity since his March 
2006 VA examination.  Therefore, the Board finds that a 
remand is necessary in order to afford the Veteran a VA 
examination so as to determine whether he has current hearing 
loss related to his military service, to include in-service 
noise exposure and/or ear complaints.  

With respect to the Veteran's service connection claim for 
gastroenteritis, in March 1985, his service treatment records 
show complaints of abdominal cramps and diarrhea.  The 
Veteran was also seen at the family practice clinic in August 
2001 during service with complaints of vomiting and episodes 
of diarrhea for the past three days.  He also described 
symptoms of lightheadedness, abdominal pain, and a dry mouth.  
After examination, the assessment was viral gastroenteritis.  
During his pre-discharge examination in March 2006 he had no 
abdominal masses and there was no tenderness or organomegaly.  
The diagnosis was acute gastroenteritis, resolved without 
recurrence or residuals.  The Veteran has submitted private 
medical records for treatment he received in April 2008.  At 
the time of that clinical visit his chief complaints were 
lower abdominal pain and pressure, and diarrhea for one week.  
The records include a CT scan of the abdomen and the pelvis, 
which reveals findings most likely consistent with 
diverticulitis.  As this evidence indicates that current 
findings of diverticulitis may be associated with the 
Veteran's in-service complaints and treatment, the Board 
finds that an examination is necessary to decide the claim.  

Lastly, with respect to the Veteran's service connection 
claim for residuals of removal of fibroid tumor of the right 
chest, at his March 2006 pre-discharge VA examination he 
reported that he had a fibroid tumor removed from the right 
upper chest area on two occasions at Cannon Air Force Base in 
New Mexico.  He indicated that the procedures were performed 
at a private medical center.  At his Board hearing he 
testified that he first had knowledge of the fibroid tumor in 
his body sometime in 1989 or 1990.  He stated that in 1992 he 
went to the hospital downtown to have the tumor removed 
because all the hospitals on base had been turned into 
clinics.  He further stated that the tumor grew back about a 
year later and he went back to have it removed again.  
Records of the procedures to remove the fibroid tumor have 
not been associated with the claims folder.  On remand the 
RO/AMC should request that the Veteran identify the name and 
address of the health care facility that performed the 
procedures for removing the tumors.  The RO/AMC should also 
request that the Veteran provide an authorization for release 
of such records and take action to obtain the records and 
associate them with the claims folder.  Additionally, the 
Veteran should be scheduled for a VA examination in order to 
determine the nature and etiology of any residuals of the 
removal of his fibroid tumors.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current color vision 
deficiency, to include color blindness.  
The claims folder should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

(a) The examiner should identify any 
current color vision deficiency and should 
state whether any such condition is an 
acquired or congenital condition.  

(b) If a congenital condition exists, the 
examiner should state whether it is a 
disease or defect.  VA's Office of General 
Counsel has distinguished between 
hereditary diseases and defects, 
emphasizing that the former is capable of 
improvement or deterioration while the 
latter is static.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A "defect" is 
defined as an imperfection or structural 
abnormality, while a "disease" is any 
interruption of the normal structure or 
function of any part, organ, or system of 
the body that is manifested by a 
characteristic set of symptoms and signs.  
Id.

(c) If a congenital defect is present, 
such as color blindness, the examiner 
should render a medical opinion as to 
whether the evidence shows that it was as 
likely as not subject to a superimposed 
disease or injury during military service 
that resulted in disability apart from the 
congenital or developmental defect.

(d) If a congenital disease is present, 
the examiner should render a medical 
opinion as to whether the evidence shows 
it was aggravated (worsened) by the 
Veteran's military service.  If there was 
worsening, was this due to the natural 
progress of the disease?

(e) The examiner should state if any other 
acquired visual impairment or disorder is 
currently present, and render a medical 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that any current disorder was incurred in 
the Veteran's military service.

The examiner should provide a complete 
rationale for any opinion provided.  

2.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine whether he currently has hearing 
loss and if so, its etiology.  The 
examiner should review the claims folder.  
The examiner should identify auditory 
thresholds, in decibels, at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz.  A 
Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  Any additional  
evaluations, studies, and tests deemed  
necessary by the examiner should be 
conducted.  The examiner should offer an 
opinion as to the following:  Is it 
likely, unlikely, or at least as likely as 
not that the Veteran's claimed bilateral 
hearing loss is causally related to his 
in-service noise exposure, ear complaints, 
or is otherwise the result of an incident, 
injury, or disease in service?  The 
examiner should provide a complete 
rationale for any opinion provided.  

3.  The Veteran should be afforded an 
appropriate VA examination in order to 
determine the etiology of his 
gastroenteritis disorder.  The examiner 
should review the claims folder.  Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  The examiner should identify 
each currently diagnosed gastrointestinal 
disorder and offer an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that any currently 
diagnosed gastrointestinal disorder is 
causally related to the Veteran's in-
service treatment for viral 
gastroenteritis and/or complaints of 
abdominal cramps and diarrhea, or is 
otherwise the result of an incident, 
injury, or disease in service.  In 
offering such opinion, the examiner should 
take into account recent findings of 
diverticulitis.  The examiner should 
provide a complete rationale for any 
opinion provided.  

4.  Request that the Veteran identify the 
name and address of the health care 
facility that performed the procedures for 
removing the fibroid tumors and the dates 
the removal procedures were performed and 
request the Veteran provide release 
authorization(s) for such records and take 
action to obtain the reports and associate 
them with the claims folder.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims folder.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e).  

5.  Following completion of the directive 
in the fourth paragraph, the Veteran 
should be scheduled for a VA examination 
in order to determine the nature and 
etiology of any residuals of removal of 
fibroid tumor of the right chest.  The 
examiner should review the claims folder.  
Any additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.  

IF the record supports the fact that the 
Veteran had his fibroid tumors removed 
during a period of active duty service, 
the examiner should offer an opinion as to 
whether it is likely, unlikely, or at 
least as likely as not that any current 
residuals of removal of fibroid tumor of 
the right chest is causally related to the 
Veteran's in-service procedure for removal 
of fibroid tumors or is otherwise the 
result of an incident, injury, or disease 
in service.  The examiner should provide a 
complete rationale for any opinion 
provided.  

IF it is found that removal of the fibroid 
tumors occurred during a period of 
inactive service the examiner should 
render a medical opinion as to whether the 
evidence shows that any residuals of 
removal of fibroid tumor of the right 
chest was aggravated (worsened) during the 
Veteran's active military service.  The 
examiner should provide a complete 
rationale for any opinion provided.  

6.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

